Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.          With respect to applicant’s remarks regarding rejected claims on pages 26-14, the examiner respectfully disagrees.  
2.            With respect to applicant’s remarks on pages 7-12, new added limitation “the specimen is disposed within six external sides of an apparatus” has been found in new reference of Hansen et al.  (U.S. Pub. No. 2007/0237684), (figures 3-6, tissue 32, six external sides of outer wall 18; [0024, 0028, 0029]), or in new reference of Nagle, (U.S. Pat. No. 6,225, 107), (figure 1, tissue 12, six external sides of device 10).  
3.           Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious             

6.	Claims 28-34, 49, 50-56, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weston et al. (Pat. No. 8,923,603), in view of Hansen et al.  (U.S. Pub. No. 2007/0237684), or in view of Nagle, (U.S. Pat. No. 6,225, 107). Hereafter “Weston”, “Hansen”, “Nagle”. 
            Regarding Claim 28, Weston teaches
receiving a specimen, (the following figure 1, object 28 is not different from a specimen), wherein the specimen is disposed within an apparatus (the following figure 1, coordinate measuring system CMM 2 is not different from an apparatus), that is positionable within an imaging system (the following figure 1, measurement probe 4 is not different from an imaging system, and object 28 is positionable within measurement probe 4) 
             generating, at a source of electromagnetic radiation, within the imaging system a beam of electromagnetic radiation, (column 3, lines 14-31; 61-67; Column 4, lines 1-42; Column 5, lines 19-26; Column 11, lines 41-67),
             sending the beam along an imaging axis through the specimen, wherein the specimen is in a position relative to the imaging axis, (column 3, lines 14-31; 61-67; Column 4, lines 1-42; Column 5, lines 19-26; Column 11, lines 41-67  Note: It is inherent that any detector must have an imaging axis through the specimen in order to image the object); 
             receiving the beam at an imaging detector within the imaging system, (column 4, lines 30-42.  It is inherent that receiving at an imaging detector must be within the imaging system in order to image the object); and
             generating an image of the specimen based on the beam received at the imaging detector, wherein the image comprises an area of interest of the specimen, (column 4, lines 30-42.  Note: it is inherent that first image or second image must contain an area of interest of the specimen).





[AltContent: textbox (Z)][AltContent: arrow][AltContent: textbox (Z)]
    PNG
    media_image1.png
    1749
    2560
    media_image1.png
    Greyscale



[AltContent: arrow][AltContent: arrow][AltContent: textbox (Y)][AltContent: textbox (Y)]
    PNG
    media_image2.png
    2181
    2320
    media_image2.png
    Greyscale

[AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    1749
    1894
    media_image3.png
    Greyscale

            Regarding Claim 29, Weston teaches the position is a first position and the image is a first image, and wherein the specimen is secured within the apparatus, the method further comprising: sending the beam along the imaging axis through the specimen, wherein the specimen and the apparatus are in a second position relative to the imaging axis; receiving the beam at the imaging detector; and generating a second image of the specimen based on the beam received at the imaging detector, wherein the second image comprises the area of interest of the 
            Regarding Claim 30, Weston teaches the imaging axis and the first axis are aligned in the first position, but not the second position, (column 1, lines 57-67.  Column 2, lines 13-24. Column 3, lines 33-38.  It is inherent that the imaging axis and the first axis must be aligned in the first position).

            Regarding Claims 31, 32, Weston teaches the specimen is further oriented relative to a second axis substantially orthogonal to the first axis, and wherein the imaging axis and the second axis are aligned in the second position (column 12, lines 52-55.  Note: The first rotational axis and the second rotational axis are not different from the first axis and the second axis, and the imaging axis must be aligned with the first rotational axis or with the second rotational axis).

            Regarding Claim 33, Weston teaches receiving the specimen, wherein the specimen is secured in the apparatus using a first retention member and a second retention member, (figure 1, object 20, base 10 and frame 12 are not different from a first retention member and a second retention member).

            Regarding Claim 34, Weston teaches the beam is free of contact with any structures other than the specimen, the first retention member, and the second retention member, (figure 1, the measurement probe 4 is free from object 28, base 10 and frame 12, this is not different from the specimen, the first retention member, and the second retention member).


            Regarding Claims 53, 55, 56, Hansen and Nagle teaches six external sides of the apparatus define a rectangular prism, each side of the six external sides lies along a plane either parallel or perpendicular to the reference plane, wherein the first external side of the apparatus, in which the specimen is disposed, lies entirely along the reference plane, (above figure 5 of Hansen reference, bottom plane of body 4 is not different from a reference plane, issue 32 is not different from the specimen. Above figure 1 of Nagle reference, plane bottom of box 20 of device 10 is not different from a reference plane, tissue 12 is not different from the specimen). 

            Regarding Claims 50-52, although Weston does not teach a second external side of the six external sides of the apparatus is substantially parallel to the reference plane defined by the first external side, and wherein the imaging axis is substantially perpendicular to the reference plane in the first position and substantially parallel to the reference plane in the second position, 
the imaging axis intersects the first external side and the second external side in the first position,
wherein the six external sides of the apparatus further include a third external side substantially perpendicular to the reference plane and a fourth external side substantially perpendicular to the reference plane, Hansen teaches, (above figure 5, imaging axis is ZZ, the top surface of body 4 is not different from a second external side, axis ZZ intersects the first external side, the bottom side of body 4, and the second external side, the top side of the body 4, four surface sides of the body 4 is not different from a third external side substantially perpendicular to the reference . 

7.          Claims 35-39, 54, are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (Pat. No. 8,923,603), in view of Hansen et al.  (U.S. Pub. No. 2007/0237684), or in view of Nagle, (U.S. Pat. No. 6,225, 107), and further in view of Baysal et al. (U.S. Pub. No. 2014/0065656). Hereafter “Weston”, “Hansen”, “Nagle”, “Baysal”.
            Regarding Claim 35, Weston teaches all the limitations of claim 1 as stated above except for the first retention member and the second retention member being elastically deformed to surround opposing portions of the specimen to secure the specimen therebetween within the apparatus.  Hansen teaches the first retention member and the second retention member being elastically deformed to surround opposing portions of the specimen to secure the specimen therebetween within the apparatus, (figure 5, retainers 24, 26).  Further, Baysal also teaches the first retention member and the second retention member being elastically deformed to surround opposing portions of the specimen to secure the specimen therebetween within the apparatus, ([0007, 0014, 0042], figure 3, elements 132, 120). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weston by having elastically deforming the first and second retention member in order to hold the object for examination. 



            Regarding Claim 38, although Weston does not teach the first retention member and the second retention member comprise a one-piece component, Nagle teaches, (figure 3, element 60).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weston by having teach the first retention member and the second retention member comprise a one-piece component in order to be suitable packaging for further histological processing such as staining for pathological evaluation, (Nagle). 

            Regarding Claim 39, although Weston does not teach the received specimen is disposed within an opening of the first retention member in the apparatus, Hansen teaches (figures 4).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weston by receiving specimen is disposed within an opening of the first retention member in the apparatus in order to be suitable packaging/holding the specimen for the examination. 

            Regarding Claim 54, although Weston does not teach the apparatus is rotated by 180 degrees within the imaging system from the first position to a third position, Weston teaches the .

8.          Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (Pat. No. 8,923,603), in view of Hansen et al.  (U.S. Pub. No. 2007/0237684), or in view of Nagle, (U.S. Pat. No. 6,225, 107), further in view of Watanabe et al. (U.S. Pat. No. 7,692,144). Hereafter “Weston”, “Hansen”, “Nagle”, “Watanabe”.
            Regarding Claim 41, Weston teaches all the limitations of claim 1 as stated above except for displaying the image.  Watanabe teaches displaying the image, figure 7, image displayed on the monitor 50). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Weston by having displaying the image in order to display the image for examination.

Allowable Subject Matter
9.	Claims 1-27, 40, 42-48, have been cancelled.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
September 23, 2020
/Tri T Ton/  		
Primary Examiner Art Unit 2877